Citation Nr: 0029009	
Decision Date: 11/02/00    Archive Date: 11/09/00

DOCKET NO.  95-24 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

Entitlement to service connection for a back disability as 
secondary to the veteran's service-connected right knee 
disability.  

Entitlement to service connection for a hiatal hernia as 
secondary to the veteran's service-connected right knee 
disability.  

Entitlement to service connection for a left shoulder 
disability as secondary to the veteran's service-connected 
right knee disability.  

Entitlement to an increased rating for postoperative 
residuals of a right knee meniscectomy, currently evaluated 
20 percent disabling.  

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities.  




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from December 1956 to December 
1958.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  

The issues concerning service connection for back and left 
shoulder disabilities and a hiatal hernia will be addressed 
in the Remand that follows this decision.  

In light of the fact that three issues relating to service 
connection for claimed disabilities remain unresolved in 
appellate status, appellate consideration of the issue 
concerning entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities must be deferred, pending resolution of the 
service connection issues.  It would be premature and 
prejudicial to the veteran for the Board to consider that 
issue at this time.  


FINDINGS OF FACT

1.  The evidence shows that the veteran has not more than 
moderate impairment of the right knee resulting from 
instability.  

2.  The evidence shows that the veteran has x-ray findings of 
arthritis of the right knee with complaints of pain and 
flexion limited to no more than 130 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
impairment of the right knee with instability are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.10, 4.40, 4.45, 4.59, and Code 5257 (1999).  

2.  A separate 10 percent rating for arthritis of the right 
knee with pain and limitation of motion is warranted 
according to applicable schedular criteria.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 
and Codes 5003, 5260 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

A rating decision in February 1975 established service 
connection for postoperative residuals of a medial 
meniscectomy of the right knee, which was performed in 1957 
during service, and assigned a 10 percent rating for the 
disability.  The veteran underwent additional right knee 
surgery in 1960.  His complaints at that time were recurrent 
episodes of effusion in the right knee, requiring 
arthrocentesis by his private physician, and right knee pain 
that was aggravated by prolonged standing.  The examiner 
noted some tenderness, but no swelling or effusion, no 
atrophy, and no limitation of motion.  The veteran was able 
to squat readily and rise without assistance.  Right knee x-
rays reportedly showed minimal degenerative changes.  

The record reflects that the veteran sustained a Grade II 
open fracture of the right mid-tibial diaphysis in February 
1983.  Service connection for residuals of that fracture was 
denied by the Board in a March 2000 decision.  The record 
also shows that the veteran was awarded Worker's Compensation 
benefits as a result of the 1983 injury and that he was 
subsequently awarded Social Security disability benefits, 
based on all his various disabilities.  

A VA outpatient report dated in July 1993 indicates that 
there was no swelling or free fluid in the right knee joint 
and range of motion was normal.  There was moderate 
tenderness over the knee.  It was noted that the veteran 
refused physical therapy.  A Lenox-Hill knee brace was 
ordered in August 1993.  Records dated in September 1993 
indicate that the veteran was doing "fairly well," although 
he was taking Percocet for pain.  

A VA compensation examination was conducted in April 1994.  
The veteran complained of right knee pain with stiffness, 
primarily in the morning, that had worsened over the previous 
couple of years.  The examiner noted the healed, longitudinal 
scar on the medial aspect of the right knee, as well as 
"muscle flattening" over the right lower thigh.  Muscle 
strength in the right lower leg was "fair + to good -", 
compared to "good -" in the left lower leg.  No swelling 
was noted.  Range of motion of the right knee was possible 
from 0 degrees of extension to 20 degrees of flexion, where 
the knee locked.  Valgus testing was reportedly negative for 
the right knee, but varus testing was positive.  The examiner 
noted slight convexity of the right tibia due to the 1983 
fracture.  (Other examiners have also recorded some 
shortening of the right leg due to the fracture.  The veteran 
wears a shoe lift to compensate for the shortening.)  There 
was marked tenderness around the medial aspect of the right 
knee.  No abnormal neurological or vascular clinical findings 
were reported.  X-rays of the right knee in July 1993 
reportedly showed mild to moderate osteoarthritis.  The 
examiner's diagnoses included mild to moderate osteoarthritis 
of the right knee.  

A rating decision in June 1994 increased the rating for the 
service-connected right knee disability to 20 percent 
disabling, effective from August 1993.  

A June 1994 VA rehabilitative medicine consultation report 
indicates that the veteran complained of persistent right 
knee pain.  He stated that he had to elevate his legs in 
order to sleep.  Range of motion of the knee was reported to 
be normal, but the examiner indicated that there was medial 
and lateral instability.  Reportedly, the instability of the 
knee was stabilized by the knee brace.  The veteran was 
otherwise able to ambulate with no problems, although he 
limped.  

A VA general medical examiner in December 1994 noted few 
abnormal clinical findings relative to the right knee and 
diagnosed a history of chronic right knee pain.  

At a personal hearing before a hearing officer at the RO in 
September 1995, the veteran testified that, without his knee 
brace, his right knee would give out, particularly when 
descending stairs.  He stated that he used a cane for 
balance.  

On VA orthopedic examination in October 1995, the veteran 
reported that he had worn a hinged knee brace and had used a 
cane on occasion over the previous year and a half to keep 
his knee from going out to the side.  The examiner indicated 
that his current complaint was constant left [sic] knee pain.  
He was able to walk only about 3 blocks and could climb 
stairs only one at a time.  On examination, there was some 
varus bowing of the right tibia and the right leg was 
externally rotated 35 degrees based in the tibia.  The 
veteran walked without antalgic gait and could also heel and 
toe walk.  The examiner noted significant quadriceps muscle 
atrophy on the right.  There was no effusion in the right 
knee, but there was some patellar tenderness both medially 
and laterally.  No roto-instability was noted, although 
Lachman's and anterior drawer signs were 1+, and there was 1-
2+ laxity of the medial collateral ligament.  Flexion was 
possible to 115 degrees, with extension to -15 degrees.  The 
examiner's assessment was that the veteran had degenerative 
joint disease of the medial compartment of the right knee, as 
well as gross abnormality of the right lower extremity 
alignment due to the tibial fracture.  He also indicated that 
the malalignment was definitely a factor in the development 
of the arthritis in the knee, but he was unable to state 
whether that was the exclusive cause of the arthritis.  

Another VA orthopedic compensation examination was conducted 
in October 1996.  (The examination was conducted primarily to 
evaluate the veteran's back.)  The examiner noted that range 
of motion of the right knee was full, from 0 to 130 degrees.  
There was some crepitance in the knee medially, but the 
ligament examination was normal.  

Another personal hearing was conducted at the RO in December 
1998.  The testimony at that hearing, however, primarily 
concerned the disorders for which service connection was 
denied by the Board in March 2000, rather than the right knee 
disability.  

A VA outpatient record dated in January 1999 reflects the 
veteran's complaint of increasing right knee pain.  He was 
able to ambulate independently with the Lenox-Hill knee 
brace.  No clinical findings were recorded, but x-rays of the 
right knee reportedly showed mild to moderate osteoarthritis 
in the knee.  The examiner stated that those x-ray findings 
indicated only slight progression over many years.  

Pursuant to the Board's March 2000 Remand, a comprehensive 
evaluation of the veteran's right knee was undertaken in May 
2000.  The examiner described the history of the veteran's 
right leg injuries and disorders.  He indicated that the 
veteran was currently bothered by right knee pain throughout 
the knee, but more medially.  The veteran described the pain 
as a constant burning which ranged from 4-10 on a 10-point 
scale; he characterized the pain as moderate.  He stated that 
walking or carrying anything exacerbated the pain, which was 
relieved by getting off his feet.  The veteran reported that 
the knee would swell at times and felt unstable.  He denied 
having any redness, warmth, locking, popping, clicking, or 
weakness, but stated that he had stiffness in the morning.  
He indicated that he occasionally also had right knee pain at 
night.  The veteran also described a sensation of fatigue.  
He stated that he used a knee brace and a cane.  

On examination without the knee brace or a cane, the 
veteran's gait was steady and well balanced.  He was able to 
walk on his heels and toes and to squat.  The examiner 
recorded atrophy of both the right calf and right thigh, as 
compared to the left leg.  There was varus alignment of the 
right knee, but no effusion.  Range of motion of the 
veteran's knees was symmetrical, from 0 to 140 degrees.  The 
examiner noted tenderness about the right medial joint line, 
but no tenderness at any other location about the knee.  
Steinman, McMurray, and Lachman test were all negative, as 
were anterior and posterior drawer signs.  There was 1+ 
laxity of the right knee to varus stressing; the knee was 
stable to valgus stressing.  Patellar tracking was normal, 
with no evidence of retropatellar crepitus.  The grind test 
was negative, as was the apprehension maneuver.  In the prone 
position, there was no evidence of posterolateral 
instability.  Strength was recorded as 5/5 in both legs in 
all reported lower extremity muscle groups.  X-rays of the 
right knee obtained in conjunction with the examination were 
reportedly unchanged since the studies in December 1998, 
which showed mild to moderate medial joint space narrowing, 
with mild to moderate degenerative changes.  It was the 
examiner's impression that the veteran had mild to moderate 
osteoarthrosis of the right knee, secondary to both the 
service-connected disability, as well as the 1983 fracture.  
He concluded that there was no functional loss due to 
diminished motion or incoordination.  He commented that the 
veteran's complaint of pain, however, "appears to be 
excessive and is not supported by muscle spasms, visible pain 
behavior, facial expressions such as wincing, or 
withdrawal."  The examiner indicated that the veteran's pain 
may result in mild functional limitations of his right knee.  

Analysis

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Drosky v. Brown, 10 Vet. App. 251 (1997).  
The Board finds that the veteran's claim concerning this 
issue is well grounded.  In addition, there is no indication 
that there are additional, unsecured records that would be 
helpful in this case.  Therefore, the Board has no further 
duty to assist the veteran in developing his claim.  
38 U.S.C.A. § 5107(a).  

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment, as well as an assessment of the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59.  Where there is a question as to which of two 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  

Although regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. §§ 4.1, 4.2, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  In evaluating the veteran's 
claim, all regulations which are potentially applicable 
through assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

A number of diagnostic codes are potentially applicable in 
this case.  For dislocation of the semilunar cartilage, with 
frequent episodes of "locking," pain, and effusion into the 
joint, a 20 percent evaluation is warranted.  Code 5258.  For 
symptomatic postoperative residuals of removal of semilunar 
cartilage, a 10 percent rating is assigned.  Code 5259.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. In the absence of limitation of 
motion, rate as below:     

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations:  20 percent 

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups:  10 percent

Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.

Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic codes 5013 to 5024, inclusive.  

Diagnostic Code 5003.  

A 20 percent evaluation may be assigned for limitation of 
flexion of the leg to 30 degrees.  Limitation to 45 degrees 
warrants a 10 percent rating.  A noncompensable evaluation is 
to be assigned for limitation of flexion to 60 degrees or 
more.  Code 5260.  

For limitation of extension to 15 degrees, a 20 percent 
rating is appropriate.  Limitation to 10 degrees warrants a 
10 percent evaluation.  A noncompensable rating is to be 
assigned where the limitation of extension is to 5 degrees or 
less.  Code 5261.  

Normal range of motion of the knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II (1999).  

Other impairment of the knee, with recurrent subluxation or 
lateral instability, warrants a 20 percent rating if the 
impairment is moderate and a 10 percent evaluation if the 
impairment is slight.  Code 5257.  

For malunion of the tibia or fibula, marked knee or ankle 
disability warrants a 30 percent rating.  A 20 percent 
evaluation is appropriate for moderate knee or ankle 
disability.  When there is slight knee or ankle disability, a 
10 percent rating is for assignment.  Code 5262.  

It should also be noted that VA's General Counsel has held 
that a claimant who has arthritis and instability of the knee 
may have those manifestations rated separately under 
diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97.  

Initially, the Board notes that the RO has evaluated the 
veteran's service-connected right knee disability under the 
provisions of Code 5262.  Use of that code is inappropriate 
in this case, however, inasmuch as service connection for the 
veteran's claimed right tibia fracture has not been 
established and the right knee disability for which service 
connection has been established did not involve any fracture.  

Diagnostic Code 5258 applies when the evidence shows 
symptomatic dislocated cartilage.  In this case, because 
there is no evidence of any residual dislocated cartilage and 
because the manifestations of the right knee disability do 
not include frequent episodes of "locking" or effusion into 
the joint, a 20 percent evaluation is not warranted under 
Code 5258.  In this regard, the Board is aware that the 
report of the April 1994 VA compensation examination seems to 
indicate that flexion was limited to 20 degrees by locking.  
No other examiner, however, has reported any locking 
whatsoever and the veteran himself has not reported any 
locking.  The record does not reflect any other 
manifestations of dislocated cartilage.  Code 5259 is for use 
in rating postoperative residuals of a meniscectomy and 
provides for a maximum 10 percent evaluation.  His knee 
complaints consist essentially of instability and pain.  Both 
of those symptoms will be addressed below.  Therefore, a 
compensable rating is not warranted under either Code 5258 or 
Code 5259.  

It appears that the veteran's complaints of instability are 
best rated under Code 5257.  In this regard, the currently 
assigned 20 percent rating already contemplates moderate knee 
impairment resulting from instability.  The record shows that 
examiners in recent years have differed in their assessment 
of any instability that was present in the right knee joint.  
Some have stated simply that testing for laxity was positive.  
Others have characterized the laxity from 1+ to 2+.  No 
recent examiner has indicated that the laxity resulted in 
significant impairment, however, despite that fact the 
veteran apparently wears a VA-prescribed knee brace and uses 
a cane "for balance."  Therefore, the Board finds that any 
laxity that is currently present in the veteran's right knee 
does not approach severe impairment and does not, in fact, 
result in more than moderate impairment.  Accordingly, not 
more than a 20 percent rating  is warranted under Code 5257.  

The record also clearly shows that there is x-ray evidence of 
degenerative joint disease in the veteran's right knee.  
Examiners have indicated that, while the residuals of the 
non-service-connected right tibia fracture may have 
aggravated the arthritis, it is at least partially the result 
of the pre-existing right knee disability.  Because no 
examiner has been able to quantify the degree of degenerative 
joint disease that is due solely to the service-connected 
right knee disability, the Board considers all degenerative 
changes as having resulted from the service-connected knee 
disability for purposes of rating the disability.  

Code 5003 indicates that degenerative arthritis is to be 
rated on the basis of limitation of motion.  Examiners in 
recent years have reported right knee range of motion as 
being between normal (140 degrees of flexion; see Plate II) 
and 115 to 130 degrees of flexion.  Extension has generally 
been either normal or 0 degrees.  The Board is aware that the 
April 1994 examiner indicated that flexion was accomplished 
from 0 to 20 degrees.  No other examiner since that time, 
however, has noted any significant limitation of right knee 
motion.  Therefore, the Board finds that the weight of the 
medical evidence does not show that the criteria are met for 
a compensable evaluation based on limitation of motion (Codes 
5260, 5261).  Nevertheless, inasmuch as there is some 
evidence of some limitation of flexion, albeit to a 
noncompensable degree, and considering the fact that 
osteoarthritis of the right knee has been repeatedly reported 
on x-ray, the Board finds that a 10 percent rating should be 
assigned under the provisions of Code 5003.  Code 5003 states 
that ratings on the basis of x-ray findings will not be 
combined with ratings based on limitation of motion.  None of 
the other diagnostic codes discussed above specifically 
considers limitation of motion.  

The United States Court of Appeals for Veterans Claims 
(Court) held in DeLuca v. Brown, 8 Vet. App. 202 (1995), that 
the provisions of the Rating Schedule do not subsume 
38 C.F.R. § 4.40, and that 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  In 
addition, the Court stressed that, because disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance, it is essential 
that the examination on which ratings are based adequately 
portray the anatomical damage and the functional loss with 
respect to all these elements.  See 38 C.F.R. §§ 4.40, 4.45.  

In this case, however, the evidence does not show that the 
service-connected right knee disability results in any 
significant functional loss due to the elements listed in 
§§ 4.40, 4.45, that is not already specifically considered by 
the various relevant diagnostic codes.  No excess 
fatigability or incoordination has been noted by any 
examiner.  Although right leg muscle atrophy has been 
reported, the most recent examiner, in May 2000, indicated 
that lower extremity strength was 5/5 in both legs.  That 
examiner, when specifically requested to comment on such 
additional functional impairment, indicated only that the 
veteran's right knee pain may result in mild functional 
imitation.  No examiner has reported any pain on motion, nor 
has the veteran complained of any.  Because of the mild 
degree of impairment that is due to the veteran's knee pain, 
the Board finds that a rating in excess of 10 percent on the 
basis of additional impairment due to the factors set forth 
in §§ 4.40, 4.45 is not warranted.  

Summarizing the above, a 20 percent rating is warranted under 
the provisions of Code 5257 and a 10 percent rating is 
appropriate under Code 5003.  As pointed out above, separate 
ratings may be assigned for different manifestations of the 
same disability.  VAOPGCPREC 23-97; see also Esteban v. 
Brown, 6 Vet. App. 259 (1994).  The cited VA General Counsel 
Opinion specifically addressed separate ratings due to 
arthritis and instability in the knee.  

Therefore, affording the veteran the benefit of the doubt, 
38 U.S.C.A. § 5107(b), the Board concludes that separate 
20 percent and 10 percent ratings should be assigned for the 
manifestations of the veteran's service-connected right knee 
disability, based on arthritis shown by x-ray findings, with 
limitation of motion and constant pain, under Codes 5003, 
5260; and instability under Code 5257.  


ORDER

A rating in excess of 20 percent for right knee instability 
is denied.  

A separate 10 percent rating for right knee arthritis with 
limitation of motion is granted, subject to the regulations 
governing the award of monetary benefits.  


REMAND

In March 2000, the Board Remanded this case in part for the 
RO to consider the question of whether the veteran submitted 
a timely substantive appeal regarding the issues relating to 
service connection for back and left shoulder disabilities 
and a hiatal hernia, each as secondary to his service-
connected right knee disability.  The record does not reflect 
that the RO has taken any action concerning the timeliness 
issues.  

The Board would point out that the United States Court of 
Appeals for Veterans Claims has held that "where remand 
orders of the Board or this Court are not complied with, the 
Board itself errs in failing to insure compliance."  Stegall 
v. West, 11 Vet. App. 268 (1998).  Accordingly, inasmuch as a 
significant portion of the Board's March 2000 Remand was not 
completed by the RO, this portion of the appellant's appeal 
is not yet ready for final appellate consideration.  

Therefore, this case as to those issues is again REMANDED for 
the following actions:  

The RO should review the record and 
determine whether the veteran submitted a 
timely substantive appeal regarding the 
issues concerning service connection for 
back and left shoulder disabilities and a 
hiatal hernia, each as secondary to his 
service-connected right knee disability.  
If the RO determines that he did not do 
so, then the veteran should be so 
notified.  If, and only if, he perfects a 
timely appeal as to the timeliness issue, 
then the RO should certify that issue to 
the Board for appellate consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. Symanski
	Veterans Law Judge
	Board of Veterans' Appeals

 



